department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil cc intl br cor-116325-00 dear this letter responds to your request for general information about whether the gain from selling your u s stocks is subject_to u s taxation you are neither a citizen nor resident_of_the_united_states you hold a g-1 visa and reside in the u s based on your diplomatic status sec_871 of the internal_revenue_code code imposes a percent tax on the u s source capital_gains of a nonresident_alien_individual who has been present in the united_states for days or more during the taxable_year to the extent that the amounts received are not effectively connected to a u s trade_or_business under the sourcing_rules of sec_865 in general income from the sale of personal_property by a u s resident is u s source income and income from the sale of personal_property by a nonresident is foreign_source_income further sec_865 provides that a u s resident is any individual who is a u s citizen or a resident_alien and who does not have a tax_home as defined in sec_911 in a foreign_country or who is a nonresident_alien and has a tax_home in the united_states generally under the definition of tax_home a person who is away or intends to be away from his prior tax_home for longer than one year has shifted his tax_home to his new location upon his arrival in that new location therefore almost all alien employees of foreign governments and of international organizations have shifted their tax homes to the u s on the day of their arrival in the united_states unless the employment assignment clearly terminates in less than one year and they have no intention to remain in the united_states after the termination of such employment assignment thus it is possible that you would be considered a u s resident for our sourcing_rules and accordingly the gain from the sale of your stock would be u s source income if so the gains from your sales would be subject_to a percent rate_of_tax the percent rate may be reduced if you are a resident of a country with whom the u s has a tax_treaty if you have any questions please call at sincerely phyllis e marcus branch chief branch office of the associate chief_counsel international
